14‐1754 
Espinoza v. Dimon 
                   UNITED STATES COURT OF APPEALS 

                            FOR THE SECOND CIRCUIT                      

                                _______________                

                               August Term, 2014 

              (Argued: April 1, 2015      Decided: August 12, 2015) 

                               Docket No. 14‐1754 

                                _______________                         
 
       ERNESTO ESPINOZA, Derivatively on Behalf of JPMorgan Chase & Co., 
                                         
                                                              Plaintiff‐Appellant, 
                                     —v.— 
                                         
JAMES DIMON, DOUGLAS L. BRAUNSTEIN, MICHAEL J. CAVANAGH, ELLEN V. FUTTER, 
  JAMES S. CROWN, DAVID M. COTE, LABAN P. JACKSON, JR., CRANDALL C. BOWLES, 
 JAMES A. BELL, LEE R. RAYMOND, STEPHEN B. BURKE, WILLIAM C. WELDON, INA R. 
                           DREW, DAVID C. NOVAK, 
                                         
                                                           Defendants‐Appellees, 
                                                                                   
                           JPMORGAN CHASE & CO., 
                                                                                   
                                                      Nominal Defendant‐Appellee, 
                                                                                   
                             WILLIAM H. GRAY, III,  
                                         
                                                                        Defendant. 
                                                                                   
                                                                                       

                                  _______________                          

B e f o r e:   KATZMANN, Chief Judge, POOLER and CARNEY, Circuit Judges. 
                                 _______________  

       Appeal from the dismissal of a derivative action seeking to compel 
JPMorgan to take action against the corporate officers allegedly responsible for 
the recent “London Whale” trading losses, including several executives who 
disseminated misleading statements about those losses. At the outset, we revisit 
our precedents governing the proper standard of review for dismissals of 
derivative actions, and hold that such dismissals should be reviewed de novo. On 
de novo review, it remains unclear how Delaware law would treat a case where a 
shareholder challenges the scope of a board’s investigation of his demand. We 
accordingly certify the legal question necessary to decide the merits of this case to 
the Delaware Supreme Court. 
                                  _______________                        
 
             GEORGE C. AGUILAR (Jay N. Razzouk, on the brief), Robbins Arroyo 
                    LLP, San Diego, California; Thomas G. Amon, Law Offices of 
                    Thomas G. Amon, New York, New York, for Plaintiff‐Appellant. 
 
             RICHARD C. PEPPERMAN, II, Sullivan & Cromwell LLP, New York, 
                    New York (Daryl A. Libow, Christopher Michael Viapiano, 
                    Sullivan & Cromwell LLP, Washington, D.C., on the brief), for 
                    Defendants‐Appellees James Dimon, Douglas L. Braunstein, 
                    Michael J. Cavanagh, Ina R. Drew, and Nominal Defendant‐
                    Appellee JPMorgan Chase & Co.  
              
             Jonathan C. Dickey, Gibson, Dunn & Crutcher LLP, New York, New 
                    York, for Defendants‐Appellees Ellen V. Futter, James S. Crown, 
                    David M. Cote, Laban P. Jackson, Jr., Crandall C. Bowles, 
                    James A. Bell, Lee R. Raymond, Stephen B. Burke, William C. 
                    Weldon, and David C. Novak. 
                                  _______________                        

 
                                            2
KATZMANN, Chief Judge: 
 
    This derivative action is one of many to arise out of the “London Whale” 

trading debacle, which cost JPMorgan Chase billions. Plaintiff‐appellant Ernesto 

Espinoza, a JPMorgan shareholder, believes that JPMorgan has not done enough 

to go after those he deems responsible. Through this lawsuit, he challenges the 

decision of the JPMorgan board to reject his demand that JPMorgan take action 

against the alleged wrongdoers. Although a board’s rejection of a shareholder 

demand is normally conclusive so long as that rejection was based on a 

reasonable investigation, here Espinoza contends that the board’s investigation 

was unreasonably narrow. Specifically, Espinoza alleges that the board’s 

investigation only looked into the underlying trading losses, but did not explore 

certain alleged misstatements that JPMorgan executives made about those losses. 

Espinoza asserts that these misstatements exposed JPMorgan to significant 

liability, and should have led the board to take action against the executives 

involved. The district court (Daniels, J.) dismissed Espinoza’s complaint, finding 

that he had not pleaded facts showing that the JPMorgan Board of Directors had 

wrongfully refused the demand for action. 



                                         3
                                                                                                  

       We write to address both the standard of review and the underlying merits 

of the case.1 As to the standard of review, the law of our circuit has traditionally 

held that a district court’s decision to dismiss a derivative action is reviewed only 

for abuse of discretion. But deferential review is not warranted: Reviewing the 

dismissal of a derivative action, as with the dismissal of any other sort of 

complaint, involves nothing more than reading the allegations in the complaint 

and deciding whether those allegations state a claim. Accordingly, we today 

revisit the standard of review and hold that dismissals of derivative actions are 

reviewed de novo.2 

       Reviewing this case under that de novo standard, we conclude that 

Delaware law is unclear on how to handle Espinoza’s argument that the scope of 

the board’s investigation was too narrow. Although several Delaware cases hold 

that a board has wide discretion about the procedures it uses when investigating 

a demand, no case addresses allegations that the substantive scope of an 




       1
         We previously issued an opinion reviewing this case for abuse of discretion, and 
affirming the dismissal under that deferential standard. On August 12, 2015, that opinion was 
withdrawn sua sponte, and this opinion now replaces it. 
        
       2 This opinion has been circulated to all judges of the Court prior to filing.


 
                                                 4
investigation was too narrow. We therefore certify the legal question necessary to 

decide the merits to the Delaware Supreme Court. 


                                   BACKGROUND 

       Because the district court disposed of this case on a motion to dismiss, we 

assume the truth of the allegations in the plaintiff’s complaint for purposes of this 

appeal. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The 

following recitation of facts is thus adopted from Espinoza’s complaint. 

   A. The London Whale 

       The London Whale story begins in JPMorgan’s Chief Investment Office 

(“CIO”), which manages and invests the excess cash from JPMorgan’s other 

businesses. J.A. 10. Before 2009, the CIO invested primarily in conservative 

securities, with the goal of limiting JPMorgan’s exposure to structural risks such 

as shifts in interest rates or foreign‐exchange rates. J.A. 29. Beginning in 2008 and 

2009, however, Defendant‐Appellee Jamie Dimon, the Chief Executive Officer of 

JPMorgan, began transforming the CIO from a conservative risk‐management 

unit into a more aggressive proprietary‐trading desk, with the aim of generating 

additional profit. J.A. 30.  


                                            5
                                                                                        

      Seeking to satisfy this new emphasis on profits, the CIO began taking 

riskier positions in synthetic credit derivatives. In particular, a group of London 

traders led by Bruno Iksil—later known by the nom de finance “the London 

Whale”—made larger and larger bets in these markets. J.A. 32–33. But when these 

bets began to sour, the CIO doubled down by investing even more money in risky 

derivatives in an attempt to shore up these investments. J.A. 33–34. To conceal the 

losses, JPMorgan modified its “Variance at Risk” (“VaR”) model in a way that 

gave the misleading impression that JPMorgan’s overall risk had stayed constant; 

an unmodified VaR model would have shown that JPMorgan’s risk had in fact 

doubled. J.A. 35. The model’s modification was overseen and approved by 

Dimon. 

      As losses mounted, the markets and the press began to catch wind of 

JPMorgan’s troubles. On April 6, 2012, Bloomberg reported that the CIO’s positions 

in the credit derivative market had become so large that they were driving price 

moves in that market. J.A. 36. Shortly thereafter, Dimon, along with Defendant‐

Appellee Douglas Braunstein, JPMorgan’s then‐Chief Financial Officer, held a 

conference call with analysts and investors to discuss JPMorgan’s earnings for the 


 
                                            6
first quarter of 2012. During this conference call, Dimon and Braunstein 

repeatedly claimed that the CIO was conservatively investing in safe securities. 

J.A. 36–40. For example, Braunstein stated that “[w]e invest . . . in high grade, 

low‐risk securities” and “[a]ll of [the CIO’s investment] decisions are made on a 

very long‐term basis . . . to keep the Company effectively balanced from a risk 

standpoint.” J.A. 37–38. Similarly, Dimon characterized the mounting publicity 

over the CIO’s losses as “a complete tempest in a teapot.” J.A. 39. 

      But on May 10, 2012, JPMorgan was forced to reveal to investors the scale 

of the CIO’s losses. J.A. 40. Dimon disclosed, for the first time, that JPMorgan had 

modified its VaR model to minimize the scale of the risks taken by the CIO. Id. 

Dimon acknowledged that the CIO’s investments had been “flawed, complex, 

poorly reviewed, poorly executed, and poorly monitored.” J.A. 41. After all the 

dust settled, JPMorgan divulged that its total losses from the CIO exceeded $6.25 

billion. J.A. 42. The debacle prompted a number of regulatory and Congressional 

investigations into JPMorgan’s inadequate oversight of the CIO. J.A. 45–49.  

       

       



                                          7
                                                                                        

    B. Espinoza’s Demand and the Board’s Investigation 

      On May 23, 2012, Espinoza, a shareholder of JPMorgan, sent a letter to the 

JPMorgan Board of Directors demanding that the Board investigate the London 

Whale debacle. J.A. 51. This demand asked the Board to investigate (1) the failure 

of JPMorgan’s risk‐management policies, (2) the dissemination of false or 

misleading information about the scandal, and (3) the extent to which JPMorgan 

had repurchased stock at inflated prices due to the failure to disclose the losses. 

J.A. 69. Espinoza also demanded that, following the investigation, JPMorgan sue 

the responsible individuals and claw back previously‐awarded salary and 

bonuses. J.A. 69–70. Espinoza also demanded that JPMorgan improve corporate 

governance and implement better risk controls. J.A. 70. 

      In response to Espinoza’s demand, which was joined by similar demands 

from other JPMorgan shareholders, the JPMorgan Board established a “Review 

Committee” composed of Defendants‐Appellees Laban Jackson, Jr., Lee 

Raymond, and William Weldon, all members of the Board. J.A. 52–53. This 

committee would oversee JPMorgan’s internal “Management Task Force,” which 

had been assembled to investigate the London Whale debacle, and consider what 


 
                                            8
actions, if any, JPMorgan should take in response. J.A. 53. The task force was led 

by Defendant‐Appellee Michael Cavanagh. J.A. 54. 

      The Board rejected Espinoza’s demand by letter dated February 5, 2013. J.A. 

83–86. The letter outlined the Review Committee and task force’s extensive 

investigation, which included (1) 22 interviews of current and former JPMorgan 

employees, (2) a review of roughly 300,000 documents, (3) meetings with 

regulators, (4) an analysis of relevant news reports, and (5) a survey of industry 

best practices. J.A. 83–84. The Board stated that, in its judgment, further litigation 

was not in the best interests of JPMorgan. J.A. 86. In support of this conclusion, 

the letter identified various remedial measures that had already been taken, 

including a revamp of the CIO leadership and mandate, improved risk controls, 

reduced salary for certain senior management and CIO personnel, clawbacks of 

previously awarded bonuses, and the departure or reassignment of certain 

individuals involved in the debacle. J.A. 85. The Board also cited various factors 

that it weighed in deciding to not pursue litigation, including the cost of 

litigation, the low likelihood of success, the cost of bogging employees down in 

lawsuits, and the effect on employee morale. J.A. 85–86. 



                                           9
                                                                                          

      Espinoza then filed this lawsuit, arguing that his demand had been 

wrongfully refused. On March 31, 2014, the district court dismissed the complaint 

for failure to state a claim because the complaint did not show that the Board had 

failed to exercise appropriate business judgment in rejecting the demand. See 

Espinoza v. Dimon, No. 13‐cv‐2358, 2014 WL 1303507, at *7 (S.D.N.Y. Mar. 31, 

2014). Although Espinoza asked for leave to amend if his complaint were 

dismissed, the district court did not grant leave to amend and instead entered 

judgment for the defendants immediately. See id.; Special App. 12–13. 


                               LEGAL FRAMEWORK 

    I. Derivative Lawsuits 

      “The derivative form of action permits an individual shareholder to bring 

‘suit to enforce a corporate cause of action against officers, directors, and third 

parties.’” Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 95 (1991) (quoting Ross v. 

Bernhard, 396 U.S. 531, 534 (1970)) (emphasis omitted). “Devised as a suit in 

equity, the purpose of the derivative action [is] to place in the hands of the 

individual shareholder a means to protect the interests of the corporation from 




 
                                             10
the misfeasance and malfeasance of ‘faithless directors and managers.’” Id. 

(quoting Cohen v. Beneficial Loan Corp., 337 U.S. 541, 548 (1949)). 

      “[A] shareholder seeking to assert a claim on behalf of the corporation must 

first exhaust intracorporate remedies by making a demand on the directors to 

obtain the action desired.” Scalisi v. Fund Asset Mgmt., L.P., 380 F.3d 133, 138 (2d 

Cir. 2004) (internal quotation marks omitted). If the board refuses the 

shareholder’s demand, the derivative suit may proceed only if the shareholder 

shows that the board’s refusal was “wrongful.” Abramowitz v. Posner, 672 F.2d 

1025, 1030 (2d Cir. 1982). Accordingly, Rule 23.1 of the Federal Rules of Civil 

Procedure requires a complaint in a derivative action to “state with particularity 

. . . any effort by the plaintiff to obtain the desired action from the directors or 

comparable authority and, if necessary, from the shareholders or members; and 

. . . the reasons for not obtaining the action or not making the effort.” Fed. R. Civ. 

P. 23.1(b)(3). Although Rule 23.1 sets forth the pleading standard for federal court, 

the substance of the demand requirement is a function of state law—here, 

Delaware law. See RCM Sec. Fund, Inc. v. Stanton, 928 F.2d 1318, 1326 (2d Cir. 

1991). 



                                           11
                                                                                             

          Under Delaware law, these allegations of wrongful refusal are reviewed 

under the business‐judgment rule, which creates “a presumption that in making a 

business decision the directors of a corporation acted on an informed basis, in 

good faith and in the honest belief that the action taken was in the best interests of 

the company.” Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984), overruled on other 

grounds by Brehm v. Eisner, 746 A.2d 244 (Del. 2000). Importantly, “[t]he ultimate 

conclusion of the [board] . . . is not subject to judicial review.” Spiegel v. Buntrock, 

571 A.2d 767, 778 (Del. 1990) (ellipsis in original) (quoting Zapata Corp. v. 

Maldonado, 430 A.2d 779, 787 (Del. 1981)). Instead, when evaluating wrongful 

refusal, “[t]he issues are solely the good faith and the reasonableness of the 

committee’s investigation.” Id. “[F]ew, if any, plaintiffs surmount [the] obstacle” 

of rebutting the presumption created by the business‐judgment rule and showing 

that a demand was wrongfully refused. RCM Sec. Fund, Inc., 928 F.2d at 1328. 

    II.      Standard of Review 

          Ordinarily, we review dismissals de novo. See, e.g., Muto v. CBS Corp., 668 

F.3d 53, 56 (2d Cir. 2012). But traditionally, there has been an exception to this 

general rule for derivative actions. In our Circuit, a line of cases dating back more 


 
                                              12
than three decades has “held that determination of the sufficiency of allegations 

[under Rule 23.1] depends on the circumstances of the individual case and is 

within the discretion of the district court . . . [and] [c]onsequently, our standard of 

review is abuse of discretion.” Kaster v. Modification Sys., Inc., 731 F.2d 1014, 1018 

(2d Cir. 1984); see also Lewis v. Graves, 701 F.2d 245, 248 (2d Cir. 1983) (“[T]he 

decision as to whether a plaintiff’s allegations of futility are sufficient to excuse 

demand depends on the particular facts of each case and lies within the discretion 

of the district court.”); Elfenbein v. Gulf & W. Indus., Inc., 590 F.2d 445, 450–51 (2d 

Cir. 1978) (per curiam). The holding of these older cases has been reiterated 

several times by more recent decisions. See Halebian v. Berv, 590 F.3d 195, 203 (2d 

Cir. 2009); Scalisi, 380 F.3d at 137.  

       Over the past few years, however, numerous courts have expressed doubts 

about the wisdom of reviewing Rule 23.1 dismissals for abuse of discretion rather 

than de novo. Seeing no reason to treat derivative actions differently than any 

other dismissed case, the First and Seventh Circuits recently adopted a de novo 

standard. See Unión de Empleados de Muelles de Puerto Rico PRSSA Welfare Plan v. 




                                           13
                                                                                                     

UBS Fin. Servs. Inc. of Puerto Rico, 704 F.3d 155, 162 (1st Cir. 2013)3; Westmoreland 

Cnty. Emp. Ret. Sys. v. Parkinson, 727 F.3d 719, 724–25 (7th Cir. 2013). Judges in the 

Ninth and District of Columbia Circuits, although bound to abuse‐of‐discretion 

review by their precedents, have both questioned the wisdom of deferential 

review in this context. See Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust ex 

rel. Fed. Nat’l Mortg. Ass’n v. Raines, 534 F.3d 779, 783 n.2 (D.C. Cir. 2008) 

(Kavanaugh, J.) (“We tend to agree with plaintiffs that an abuse‐of‐discretion 

standard may not be logical in this kind of case . . . because the question whether 

demand is excused turns on the sufficiency of the complaint’s allegations; and the 

legal sufficiency of a complaint’s allegations is a question of law we typically 

review de novo.”); Rosenbloom v. Pyott, 765 F.3d 1137, 1159–60 (9th Cir. 2014) 

(Reinhardt, J., specially concurring). The Delaware Supreme Court, known for its 

corporate law jurisprudence, expressly discarded abuse‐of‐discretion review of 

dismissals under the substantively identical Delaware Chancery Court Rule 23.1. 




       3
         The Supreme Court granted certiorari in Unión de Empleados to resolve the circuit split 
over the proper standard of review, see 133 S. Ct. 2857 (2013), but dismissed the case after the 
parties settled, see 134 S. Ct. 40 (2013).
 
                                                  14
See Brehm, 746 A.2d at 253–54 (Del. 2000).4 Last but not least, several decisions in 

our Circuit have voiced puzzlement over the abuse‐of‐discretion holdings of 

Kaster, Lewis, and Elfenbein. See Scalisi, 380 F.3d at 137 n.6; see also Gamoran v. 

Neuberger Berman LLC, 536 F. App’x 155, 157 (2d Cir. 2013); Kautz v. Sugarman, 456 

F. App’x 16, 18 (2d Cir. 2011).  

       We are persuaded by the reasoning of those courts that have chosen to 

review these dismissals de novo. In reviewing the dismissal of a derivative claim, 

an appellate court performs exactly the same task as when reviewing the 

dismissal of any other action: the court reads the facts alleged in the complaint, 

assumes the truth of those facts, and decides whether those facts state a claim 

under the applicable legal standard. No evidence is considered, no credibility 

determinations are made, and none of the other usual justifications for deferring 

to a district court are in play. Or, as the Delaware Supreme Court put it in Brehm:  

       The nature of our analysis of a complaint in a derivative suit is the 
       same  as  that  applied  by  the  [lower  court]  in  making  its  decision  in 
       the  first  instance[:]  .  .  .  this  Court[]  is  merely  reading  the  English 
       language of a pleading and applying to that pleading statutes, case 


       4
         Following Delaware’s Brehm decision, several other state courts have also endorsed de 
novo review of dismissals of derivative actions. See, e.g., In re PSE & G S’holder Litig., 801 A.2d 
295, 313 (N.J. 2002); Harhen v. Brown, 730 N.E.2d 859, 866 (Mass. 2000).

                                                 15
                                                                                                 

      law and Rule 23.1 requirements. To that extent, our scope of review 
      is analogous to that accorded a ruling under Rule 12(b)(6). 
       
746 A.2d at 253–54 (footnotes omitted)5; see also Pierre N. Leval, Judging Under the 

Constitution: Dicta About Dicta, 81 N.Y.U. L. Rev. 1249, 1273 (2006) (explaining that 

our abuse‐of‐discretion precedents are “surely wrong” because “[i]t cannot be a 

matter of a district judge’s discretion whether a complaint is legally sufficient to 

state a claim”). 

       And while it is surely true that, as the defendants point out in their brief, 

the sufficiency of a complaint’s demand allegations will “depend[] on the 

particular facts of each case,” Lewis, 701 F.2d at 248, that alone is not enough to 

justify deferential review. Many other legal questions turn on the specific context 

of a given case, and yet they remain purely legal questions subject to de novo 

review. For example, when a district court dismisses a fraud claim for lacking the 

particularized allegations required by Fed. R. Civ. P. 9(b), we review that 

dismissal de novo even though the adequacy of particularized allegations under 

Rule 9(b) is just as case‐ and context‐specific as the adequacy of particularized 

       5
         Because so many derivative actions arise under Delaware law, we pay special heed to 
the Delaware Supreme Court’s decision in Brehm. By aligning our standard of review with the 
standard used by the Delaware appellate courts, we minimize any “anomalies resulting from 
separate federal and state demand requirements.” RCM Sec. Fund, Inc., 928 F.2d at 1329.
 
                                                16
demand allegations under Rule 23.1. See, e.g., S.Q.K.F.C., Inc. v. Bell Atl. TriCon 

Leasing Corp., 84 F.3d 629, 633 (2d Cir. 1996).                      

           Accordingly, we discard the deferential standard articulated by Kaster, 

Lewis, and Elfenbein, and hold that dismissals under Rule 23.1 are reviewed de 

novo.6 In reaching this conclusion, we further note that the defendants conceded 

at oral argument that, were we writing on a blank slate, it would make sense for 

dismissals under Rule 23.1 to be reviewed de novo.7 

                                                DISCUSSION 

           At its heart, this suit challenges the scope of JPMorgan’s investigation into 

the London Whale debacle. Espinoza’s demand letter asked the JPMorgan Board 

to investigate and take action based on two related facets of the London Whale 

fiasco: (1) the underlying trading losses, which cost JPMorgan billions, and (2) the 

alleged dissemination of misleading statements by Dimon and others. Espinoza 

concedes that the Board adequately investigated the underlying trading losses, 



           6    As already noted, this opinion has been circulated to all the judges of this Court prior to 
filing. 
            
           7 See Appellee Oral Arg. at 1:13:08‐17 (“Candidly, if I was examining the question from 
first principles as your honor’s question suggests I would apply a de novo standard of review 
. . . .”). 

                                                       17
                                                                                        

and although he disagrees with the Board’s decision not to take more aggressive 

action against those responsible, he recognizes, as he must, that Delaware law 

protects the Board’s decision so long as it was based on an adequate investigation.  

      But Espinoza does not concede that the Board adequately investigated the 

misleading statements. Both Espinoza’s demand letter and his complaint attack 

public statements that minimized the scale of the London Whale losses, placing 

special focus on Dimon’s statement in April 2012 that the media’s attention to the 

losses was “a complete tempest in a teapot.” J.A. 39. Espinoza alleges that these 

misstatements cost JPMorgan dearly, both by exposing JPMorgan to litigation and 

regulatory liability and by inflating the JPMorgan share price at a time when the 

corporation was repurchasing stock. Accordingly, Espinoza’s demand letter 

requested that the Board “determine which Company employees, officers, and/or 

directors, current or former, were responsible for dissemination of the materially 

false/misleading statements and omissions regarding the risk exposure.” J.A. 69. 

      Despite this demand, Espinoza contends that the Review Committee and 

task force’s investigation focused solely on the substantive trading losses, rather 

than the misleading statements about those losses. For example, the complaint 


 
                                            18
alleges that “the Task Force did not investigate the improper statements discussed 

herein, which masked the CIO’s troubled trading position and mounting losses 

from regulators and investors.” J.A. 54; see also J.A. 56–57 (“[T]he Review 

Committee’s investigation was limited in its scope. . . . [T]he Review Committee 

never even evaluated potential liability for certain of the defendants’ false and 

misleading statements.”). Consistent with this alleged failure to investigate the 

misstatements, the Board’s response to Espinoza’s demand letter makes no 

mention of the misstatements, and in fact characterizes the demand as solely 

“relating to the losses suffered by the Company’s Chief Investment Office.” J.A. 

83.  

        Based on these allegations, Espinoza contends that the Board’s decision to 

not go after Dimon and others is not entitled to the protection of the business 

judgment rule. Put simply, if the Board never investigated the misstatements, 

then there was never any exercise of “judgment” that could be presumed 

reasonable. See Rich ex rel. Fuqi Int’l, Inc. v. Yu Kwai Chong, 66 A.3d 963, 979 (Del. 

Ch. 2013) (“[T]he business judgment rule has no role where directors have either 

abdicated their functions, or absent a conscious decision, failed to act.” (internal 



                                           19
                                                                                       

quotation marks omitted)). As such, Espinoza urges that the Board’s decision to 

not pursue action against Dimon or others was, contrary to the conclusion 

reached by the district court, unprotected by the business‐judgment rule.  

       The district court rejected this argument, reasoning that “[n]either the 

Review Committee nor the Task Force was obligated to release a report that 

expressly addresses each and every issue raise[d] by [the] Plaintiff and the other 

shareholders who made demands on the Board.” Espinoza, , 2014 WL 1303507, at 

*6. Accordingly, the district court concluded that Espinoza “has offered only 

conclusory allegations that the Review Committee’s investigation, and the 

Board’s subsequent refusal of Plaintiff’s demand, rise to the level of ‘gross 

negligence.’” Id. at *7. 

       We respectfully part ways with the able district court’s analysis on this 

point. As an initial matter, we do not believe that Espinoza’s allegations were 

“conclusory.” To the contrary, the complaint asserts that the Board failed to 

investigate the misstatements or evaluate the liability that resulted from the 

misstatements. See J.A. 54, 56–57. Setting aside for the moment the question of 

whether this allegation states a claim, it is more than the “mere[] legal 


 
                                            20
conclusion[]” that the Supreme Court rejected as “conclusory” in Bell Atlantic 

Corp. v. Twombly, 550 U.S. 544, 557, 564 (2007). Instead, Espinoza’s allegation has 

concrete “factual content,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), namely that 

the Board never investigated the misstatements. As with all cases, this allegation 

may or may not turn out to be factually accurate, and it may or may not prove 

legally sufficient, but we cannot say that Espinoza’s allegations were 

“conclusory.” 

      Moreover, under our newly‐adopted de novo standard of review, we have 

some concerns about whether Delaware law clearly addresses how to handle 

Espinoza’s challenge to the scope of the Board’s investigation. The district court 

rejected Espinoza’s argument about the scope of the Board’s investigation based 

on a number of Delaware cases that stand for the proposition that boards have 

broad discretion in choosing how to respond to a shareholder demand. In Levine 

v. Smith, 591 A.2d 194, 214 (Del. 1991), overruled on other grounds by Brehm, 746 

A.2d 244, for example, the Delaware Supreme Court rejected the contention that a 

“Board’s failure to permit [the shareholder] to make an ‘oral presentation’ to the 

Board evidenced a lack of due care or unreasonable conduct.” Levine explained 



                                          21
                                                                                         

that although “a board of directors has a duty to act on an informed basis in 

responding to a demand . . . , there is obviously no prescribed procedure that a 

board must follow.” Id. 

      Several Delaware intermediate appellate court cases also cited by the 

district court expound further on this principle that a board has wide latitude 

over how it chooses to investigate a demand. In Mount Moriah Cemetery ex rel. Dun 

& Bradstreet Corp. v. Moritz, 1991 WL 50149, at *2 (Del. Ch. Apr. 4, 1991), for 

example, the board refused a demand for legal action against executives that had 

exposed the corporation to liability for deceptive sales practices. The plaintiff 

challenged the board’s refusal as wrongful, complaining (1) that the board 

“interviewed only those senior officers that plaintiff accused of wrongdoing and 

their immediate subordinates,” (2) “did not contact a single customer, regional 

manager, salesperson or ‘whistle blower,’” (3) “failed to review any documents 

created prior to 1985,” and (4) did not “obtain expert assistance [or] investigat[e] 

general industry sales practices.” Id. at *3. In an unpublished decision, the Moritz 

court rejected these complaints as insufficient to overcome the presumption of the 

business judgment rule, reasoning that:  


 
                                            22
        In any investigation, the choice of people to interview or documents 
        to  review  is  one  on  which  reasonable  minds  may  differ.  .  .  . 
        Inevitably,  there  will  be  potential  witnesses,  documents  and  other 
        leads  that  the  investigator  will  decide  not  to  pursue.  That  decision 
        will not be second guessed by this Court on the showing made here. 
        Plaintiff’s  complaint  establishes  that  the  Special  Committee’s 
        investigation  spanned  more  than  six  months.  During  that  time, 
        plaintiff  was  asked  to  identify  potential  witnesses  and  there  was  a 
        fairly regular exchange of correspondence as well as several meetings 
        between counsel for plaintiff and counsel for the Special Committee. 
        The  Special  Committee  interviewed  the  charged  parties  and  their 
        immediate subordinates, reviewed over 167,000 pages of documents 
        and compiled enough information to produce a 163 page Report. . . . 
        The  foregoing  description  of  the  Special  Committeeʹs  investigation 
        and  the  other  information  available  to  the  D  &  B  directors  .  .  . 
        thoroughly  refutes  any  suggestion  that  the  Special  Committeeʹs 
        investigation was grossly negligent.  

Id. at *4.  

        Similarly, in another unpublished decision, Gatz v. Ponsoldt, 2004 WL 

3029868, at *5 (Del. Ch. Nov. 5, 2004), the court rejected allegations that a board’s 

investigation was unreasonable because the board never issued a report following 

its investigation, reasoning that “there is no authority that suggests that Delaware 

law requires a formal ‘report’ as a matter of law . . . [a]nd the complaint contains 

no allegations to suggest that the failure to draft a report in this circumstance 

rendered the investigation inadequate.” Finally, in a third unpublished decision, 

Baron v. Siff, 1997 WL 666973, at *3 (Del. Ch. Oct. 17, 1997), the court stated that a 

                                             23
                                                                                           

board’s response to a demand need not “contain a point‐by‐point response to all 

allegations in the demand letter.” See also Halpert Enters., Inc. v. Harrison, 2008 WL 

4585466, at *2 (2d Cir. Oct. 15, 2008) (summary order) (“An investigating board 

generally is under no obligation to make use of any particular investigative 

technique.”). 

      But while we agree that these cases stand for the proposition that courts 

should not second‐guess the procedures that a board uses when investigating a 

demand, that principle is of limited application here. The plaintiff does not 

challenge the procedures that the board used when investigating the alleged 

misstatements. Instead, Espinoza challenges the scope of the board’s investigation; 

that is, he argues that that the board used no procedures, because the board did 

not investigate the misstatements at all. Because the allegation in this case—an 

allegation that we must accept as true—is that there was no investigation of the 

misstatements at all, Espinoza has placed this case in a very different posture than 

the cases cited by the district court, all of which involved investigations that 

looked into the substance of the shareholder’s demand. 




 
                                            24
      Unfortunately, Delaware law does not squarely address how to evaluate 

challenges to the scope of an investigation where a shareholder demands that a 

board look into two related yet distinct matters and the board investigates only 

one of those matters before refusing the entire demand. None of the parties have 

uncovered any on‐point cases, and our own independent review likewise came 

up empty. At most, the general principles of Delaware corporate law provide 

some very broad guidance in evaluating Espinoza’s “scope” argument. Delaware 

law requires that “to invoke the [business‐judgment] rule’s protection[,] directors 

have a duty to inform themselves, prior to making a business decision, of all 

material information reasonably available to them.” Aronson, 473 A.2d at 812. 

      But this broad rule does not tell us much about how to handle allegations 

that the directors have fulfilled this duty with respect to certain aspects of the 

plaintiff’s demand, but completely abdicated that same duty with respect to some 

other aspect of the demand. As a matter of simple common sense, it seems 

apparent that such allegations must sometimes amount to gross negligence. A 

board that bypasses the core of a shareholder’s demand and instead focuses its 

entire investigation on some minor secondary aspect of the demand has surely 



                                          25
                                                                                         

failed “to inform [itself] . . . of all material information reasonably available to 

them.” Id. On the other hand, a board that canvasses the waterfront of a demand, 

but fails to touch on some minor allegation raised in a footnote of the 

shareholder’s demand letter, cannot be said to have acted with gross negligence. 

      The allegations in this case lie somewhere between the two poles of this 

spectrum. As the district court found, the Board thoroughly investigated the 

trading losses, which were a major component of Espinoza’s demand. 

Conversely, however, the Board ignored the misstatements, which were also a 

major, albeit perhaps secondary, component of that same demand. This case thus 

presents a classic line‐drawing exercise. The line between a reasonable and 

unreasonable investigation—and thus between a properly and wrongfully‐

refused demand—must lie somewhere between a total failure to become 

informed on the one hand, see Brehm, 746 A.2d at 259, and on the other, a 

thorough investigation that did not touch on every topic the shareholder might 

have mentioned anywhere in her demand.  

      Drawing this line requires balancing the competing policy concerns that 

animate the wrongful refusal doctrine in the first place. There must be some limit 


 
                                             26
to a board’s discretion about how to investigate a demand. Otherwise, a board 

could always reject even a meritorious demand simply by circumscribing its 

investigation to carefully avoid inquiring into any wrongdoing. By the same 

token, however, the board’s autonomy and appropriate exercise of discretion 

must be respected. Otherwise, a shareholder could misuse the demand 

requirement by submitting a long list of complaints to the board without 

separating the wheat from the chaff, and then, after the board concludes its 

investigation, criticize the board for not undertaking a complete inquiry of every 

matter raised in the demand. Allowing shareholders to undertake such ex post 

maneuvers would be inconsistent with the “presumption that in making a 

business decision the directors of a corporation acted on an informed basis, in 

good faith and in the honest belief that the action taken was in the best interests of 

the company.” Aronson, 473 A.2d at 812. Wherever the line is drawn between 

reasonable and unreasonable investigations, it must avoid the Scylla of unfettered 

board discretion on the one hand, and the Charybdis of shareholder‐plaintiff 

gamesmanship on the other. 




                                          27
                                                                                           

      But as a federal court sitting in diversity, we are not in a position to draw 

such a line on behalf of Delaware. Although we normally strive to “carefully . . . 

predict how the highest court of the forum state would resolve . . . uncertainty or 

ambiguity” in state law, Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d 114, 119 (2d 

Cir. 1994), here we are unable to predict with any confidence how the Delaware 

courts would evaluate Espinoza’s allegations.  

       Accordingly, we turn to the Delaware Supreme Court to assist us in 

resolving this case. See Del. R. S. Ct. 41(a)(ii) (“[A] Court of Appeals of the United 

States . . . may, on motion or sua sponte, certify to this Court for decision a 

question or questions of law . . . .”); Nguyen v. Holder, 743 F.3d 311, 317 (2d Cir. 

2014) (“[W]here a rule reflects a judicially created doctrine that reflects policy 

considerations over time . . ., certification is particularly compelling.” (internal 

quotation marks omitted)). We hereby CERTIFY the following question to the 

Delaware Supreme Court: 

      If  a  shareholder  demands  that  a  board  of  directors  investigate  both 
      an  underlying  wrongdoing  and  subsequent  misstatements  by 
      corporate  officers  about  that  wrongdoing,  what  factors  should  a 
      court  consider  in  deciding  whether  the  board  acted  in  a  grossly 



 
                                             28
      negligent  fashion  by  focusing  its  investigation  solely  on  the 
      underlying wrongdoing? 

“Consistent with our usual practice, we do not intend to limit the scope of the 

[Delaware Supreme Court’s] analysis through the formulation of our question, 

and we invite the [Court] to expand upon or alter this question as it should deem 

appropriate.” Nguyen, 743 F.3d at 317 (internal quotation marks omitted). In 

particular, in certifying the legal question concerning which factors are relevant to 

determining whether a board’s investigation was grossly negligent, see Del. R. S. 

Ct. 41(b)(i), we welcome any guidance the Delaware Supreme Court may wish to 

offer on how those factors should be balanced in a case such as this one. 




                                         29